DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first behavior prediction unit” and “second behavior prediction unit” in claim 1, “recognition unit”, “control unit”, “driving evaluation unit”, and “reward generation unit” in claim 4, “stereo matching unit”, “object recognition unit”, “position calculation unit”, and “object tracking unit” in claim 5, “trajectory generation unit”, “trajectory evaluation unit”, “trajectory determination unit”, and “trajectory tracking unit” in claim 7,”prediction method determination unit” in claim 8, and “weight estimation unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for all the above-noted limitations is described in the specification as moving body prediction device 10, illustrated schematically in at least Figures 2 and 10. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a behavior of the moving body” in line 4. The claim further recites “a behavior of the moving body” in lines 5-6. It is unclear if the recitation of “a behavior” in lines 5-6 refers to the same behavior recited in line 4, or to a different behavior. Appropriate clarification is required. For the purpose of further examination on the merits, Examiner will treat both recitations to refer to the same element. 
Additionally, the claim recites “the behavior of the vehicle” in line 9. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate clarification is required. 

Regarding claims 2-11, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 3, the claim recites “the behavior of the moving body” in lines 8-9. As noted above in the rejection of claim 1, the claim recites two distinct recitations of “a behavior of the moving body.” As such, it is unclear which of these recitations is being referenced by “the behavior of the moving body” (emphasis added) in claim 3. 
Additionally, the claim recites “the vehicle does not perform unsafe driving” (emphasis added) in lines 13-14. The claim does not appropriately define what constitutes “unsafe driving” as used in the claim. Moreover, the specification further does not provide adequate definition as to what type or types of driving make up “unsafe driving” as used in the claim. The term is furthermore not a specifically defined term of the art. In other words, what constitutes “unsafe driving” differs between persons of ordinary skill in the art. As such, one of ordinary skill in the art cannot determine what constitutes “unsafe driving” in the claimed invention, and therefore the meets and bounds of the claim cannot be determined. 
Appropriate clarification is required. 

Further regarding claims 4-11, these claims depend from claim 3 and are therefore rejected for the same reasons as claim 3 above, as they do not cure the deficiencies of claim 3 noted above. 

Further regarding claim 5, the claim recites “a plurality of camera images” in line 5. The claim further recites “the camera image” in line 7. It is unclear which of the “plurality of camera images” is being referenced by “the camera image.”
The claim further recites “the recognition result of the object” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The claim recites “an object recognition unit that recognizes an object” in line 6, but does not recite a “recognition result of the object”. 
The claim further recites “a position recognition result of the object at a current time” in lines 12-13. The claim previously recites “a position recognition result at a current time” in lines 8-9. It is unclear then if the “position recognition result” predicted by the object tracking unit is the same as the “position recognition result” calculated by the position calculation unit. 
The claim further recites “a position recognition result calculated by the position calculation unit” in lines 17-18. The claim recites the position calculation unit “calculates a position recognition result at a current time of the object” in lines 8-9. It is unclear if the limitation in lines 17-18 refers to this position recognition result recited in lines 8-9 or to a different position recognition result. 
The claim additionally recites “the position recognition result up to a previous time” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate clarification is required. 

Further regarding claim 6, the claim recites “the position of the vehicle” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. 
The claim further recites “the outputs of the N totally coupled layers” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim. The claim recites “N totally coupled layers that each apply an affine transformation and an activation function to relative position data of the N moving bodies based on the position of the vehicle” in lines 8-11, but does not explicitly recite what is output by the N totally coupled layers. 
The claim further recites “the outputs of the N multiplication layers” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim. The claim recites “N multiplication layers that each multiply internal states of the N recurrent neural networks and the outputs of the N totally coupled layers” in lines 12-14, but does not explicitly recite what is output by the N multiplication layers. 
The claim further recites “a convolution neural network” in lines 23-24. The claim previously recites “a convolution neural network” in lines 17-18. It is unclear if the “convolution neural network” recited in lines 23-24 is the same as the “convolution neural network” in lines 17-18, or a different convolution neural network. 
Appropriate clarification is required. 

Regarding claim 7, the claim recites “a plurality of trajectory candidates” in lines 4-5. The claim further recites “the trajectory candidate” in lines 6-7. It is unclear which of the “plurality of trajectory candidates” is being referenced by “the trajectory candidate.” 
The claim further recites “a trajectory determined by the trajectory determining unit” in lines 13-14. The claim previously recites “a trajectory determination unit that determines a trajectory of the vehicle” in lines 9-10. Therefore it is unclear if the “a trajectory determined by the trajectory determining unit” in lines 13-14 refers to the trajectory previously recited as being determined by the trajectory determining unit in lines 13-14, or to a different trajectory determined by the trajectory determining unit. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites “predicting a first behavior of a moving body based on supervised learning; and predicting a second behavior of the moving body based on reinforcement learning.” These limitations, when read in light of the specification, are mental processes in the form of judgements and/or evaluations capable of being performed in the human mind. A human being can mentally, or with the aid of pen and paper, predict behaviors of a moving body based on supervised and reinforcement learning techniques. 
This judicial exception is not integrated into a practical application because the claim does not purport the improvement to the functioning of a computer or other technology, is not applied by way of a particular machine, does not effect a tangible transformation in state, and is not applied in any other meaningful manner beyond being generally linked to a particular technological environment, namely moving bodies (see MPEP 2106.05). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites an additional element of “a frequency of appearance of the second behavior at the time of the prediction is smaller than a frequency of appearance of the first behavior.” This element does not amount to significantly more than the judicial exception because it merely further defines the specifics of the mental processes identified above, which do not change those steps from being mental processes. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 
Claim 1 recites, in part, “a first behavior prediction unit that outputs a first prediction behavior of a moving body based on a prediction result of a behavior of the moving body recognizable from a vehicle and a recognition result of a behavior of the moving body after a prediction time elapses; and a second behavior prediction unit that outputs a second prediction behavior of the moving body recognizable from the vehicle based on the behavior of the vehicle.” The prior art does not teach, disclose, or otherwise render obvious the above-noted limitations of the claim. 
Redding et al. (United States Patent Application Publication No. US 2018/0089563 A1) [hereinafter “Redding”] is deemed the closest prior art to the invention as claimed in claim 1. Redding teaches using multiple techniques for determining a decision for an autonomous vehicle, including deterministic/reactive techniques and learning algorithms (see Figure 3). Redding teaches the state of the environment, including other moving bodies, is input into the algorithms with machine learning to predict future sates of the environment (see [0038]). Redding teaches a supervised learning policy neural network 702 is trained using probability distributions of recorded actual actions and a reinforcement learning policy neural network 722 is trained using simulations of unlikely states (see [0054]-[0055]). However, Redding teaches these neural networks are used to limit searching through a Monte Carlo tree of possible actions for the autonomous vehicle by determining actions for the vehicle to take, rather than for predicting behaviors of the moving body (see again [0054]-[0055] and also [0065]). Additionally, while Redding teaches these neural networks may be used together, Redding does not explicitly teach determining two prediction behaviors of the moving body using these two neural networks. 
As such, Redding does not teach “a first behavior prediction unit that outputs a first prediction behavior of a moving body based on a prediction result of a behavior of the moving body recognizable from a vehicle and a recognition result of a behavior of the moving body after a prediction time elapses; and a second behavior prediction unit that outputs a second prediction behavior of the moving body recognizable from the vehicle based on the behavior of the vehicle.” The differences between these claim limitations and the teachings of Redding noted above are not rendered obvious by other evidence in the prior art. 

As such, claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Similarly, claims 2-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, based upon their dependency from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	
Branson et al. (US 2018/0374341 A1) generally teaches:
Systems and method are provided for controlling a vehicle. In one embodiment, a method of predicting traffic patterns includes providing, within an autonomous vehicle, a first set of prediction policies. The method further includes receiving traffic pattern data associated with an object observed by the autonomous vehicle, the traffic pattern data including a kinematic estimate for the object, a position sequence for the object, and road semantics associated with a region near the object. A predicted path for the object is determined based on the first set of prediction policies and the traffic pattern data, and an actual path for the object is determined. A new prediction policy for the object is determined if the difference between the predicted path and the actual path is above a predetermined threshold. A second set of prediction policies is produced based on the first set of prediction policies and the new policy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669